Filed 10/1/14 In re Samuel C. CA2/2

                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

In re SAMUEL C., a Person Coming Under                               B251062
the Juvenile Court Law.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. CK38827)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent.

         v.

JASMA G.,

         Defendant and Appellant.




         APPEAL from orders of the Superior Court of Los Angeles County. Amy
Pellman, Judge. Affirmed.


         Lauren K. Johnson, under appointment by the Court of Appeal, for Defendant and
Appellant.


         John F. Krattli, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and John C. Savittieri, Deputy County Counsel for Plaintiff and Respondent.
       Appellant Jasma G. (mother) appeals from the juvenile court’s findings and orders
establishing dependency jurisdiction over her son Samuel (born March 2013), removing
him from her custody, and denying her family reunification services pursuant to Welfare
and Institutions Code section 361.5, subdivisions (b)(10), (11), and (13).1 We affirm the
juvenile court’s orders.
                                     BACKGROUND
Detention
       The Department of Children and Family Services (Department) received a referral
regarding newborn Samuel in March 2013. The reporting party expressed concern for
Samuel’s safety because mother was not compliant with her case plan in another
dependency case involving older half-siblings I. and A.
       On April 3, 2013, the Department asked mother and Samuel’s father, Samuel C.
(father),2 to submit to an on-demand drug test. Mother tested negative for drugs and
alcohol but father tested positive for cocaine.
       On April 24, 2013, the Department learned that mother had been arrested on April
16, 2013, for theft and second degree commercial burglary while Samuel was with her.
After her arrest, mother telephoned father, who arrived at the scene and took custody of
Samuel. Mother was subsequently incarcerated. On April 25, 2013, mother and father
consented to the Department’s detention of Samuel.
       Mother had a prior criminal history that included a July 2000 conviction for theft,
a May 2002 conviction for carjacking, January and April 2007 convictions for driving
under the influence, a September 2009 conviction for disorderly conduct, a November
2012 conviction for petty theft, and a February 2012 conviction for driving under the
influence and for driving with a suspended or revoked license.




1      All subsequent statutory references are to the Welfare and Institutions Code.

2      Father is not a party to this appeal.

                                               2
       At the April 30, 2013 detention hearing, the juvenile court found a prima facie
case for detaining Samuel from the custody of both parents and ordered him detained in
foster care.
Mother’s prior child welfare history
       Mother had five other children -- I., A.,3 Ar. (born July 1998), John (born
December 1999), and Javon (born October 2001) -- who had been removed from her
custody. Mother was receiving reunification services for I. and A., who were placed in
foster care. She failed to reunify with Ar., John, and Javon, and her parental rights were
terminated as to those three children.
       The Department’s April 30, 2013 detention report included the allegations of the
section 300 petitions the juvenile court had previously sustained on behalf of I. and A.,
Ar., John, and Javon. The petition sustained in May 2012 on behalf of I. and A., stated
that mother and the children’s father, I. W., had endangered the children by leaving them
home alone for two days without parental supervision; that mother had a history of drug
and alcohol use, a history of convictions for driving under the influence, was a recent
abuser of alcohol and recently tested positive for PCP; and that mother failed to protect
the children from I. W., who physically disciplined them by striking their hands.
       The sustained petition filed on behalf of Ar. stated that mother and John J., Sr.
engaged in violent physical altercations while in the child’s presence, that John J., Sr. had
a history of substance abuse and was a daily user of marijuana and alcohol, that both
parents failed to provide Ar. with basic necessities and necessary medical care when the
child exhibited signs of failure to thrive, and the home was found to be in a filthy,
unsanitary condition.
       The sustained petition filed on behalf of John stated that mother and John J., Sr.
engaged in domestic violence, that mother failed to comply with prior court orders to
participate in domestic violence counseling and parenting classes, that the home was
found to be in a filthy, unsanitary and unsafe condition, littered with trash, illicit


3      The record does not include dates of birth for I. and Amilion.

                                               3
substances, and drug paraphernalia, and that the problems that had led to the removal of
sibling Ar. remained unresolved. The April 30, 2013 detention report noted that the
juvenile court had terminated parental rights as to Ar. and John on December 21, 2001.
       The sustained petition filed on behalf of Javon stated that mother and John J., Sr.
were incarcerated and had left the child in the care of the paternal grandmother, despite
the fact that both parents were aware that the grandmother was an ongoing user of
cocaine. The petition further stated that both parents had a history of domestic violence
in the presence of Javon, that they failed to obtain necessary medical treatment for the
child, that they failed to reunify with older siblings Ar. and John, and failed to comply
with prior court orders for drug treatment, testing, parenting and domestic violence
counseling. The April 30, 2013 detention report noted that parental rights were
terminated as to Javon on August 19, 2004.
Section 300 petition
       On June 4, 2013, the Department filed an amended section 300 petition4 on behalf
of Samuel, alleging, under subdivision (b), that mother placed Samuel in a detrimental
and endangering situation by committing the crime of burglary while the child was in her
care and supervision, that father had a history of illicit drug use, was a current abuser of
cocaine, and had a recent positive toxicology screen for cocaine while Samuel was in his
care and supervision, that father had a criminal conviction for inflicting corporal injury
on a spouse/cohabitant on February 7, 2013, and that mother had a history of drug and
alcohol use and was a recent abuser of alcohol, and that she had a history of convictions
for driving under the influence. The petition further alleged, under subdivisions (b) and
(j), that siblings I. and A. were current dependents of the court due to their parents’
substance abuse; that mother was not in compliance with her case plan as to those
children; and that mother’s parental rights had been terminated as to siblings Ar., John,
and Javon.
Jurisdiction/disposition


4      A previous petition filed on April 30, 2013, was dismissed.

                                              4
       Mother remained incarcerated at the time of the Department’s June 4, 2013
jurisdiction/disposition report. In an interview with the social worker, mother denied
being arrested for burglary and claimed she had been arrested for petty theft and violation
of probation. She denied knowledge of father’s drug use.
       Mother’s arrest report indicated that a loss prevention officer at the Vallarta
Market observed mother place several items, including a 12-pack of beer, into a shopping
bag. One-week old Samuel was with mother at the time. The loss prevention officer
stopped mother from exiting the store after she failed to pay for the items. Mother was
subsequently arrested and transported to the Sheriff’s station in Palmdale.
       The Department’s social worker reported that she had spoken with Arlene
Moeller, the child social worker (CSW) assigned to I.’s and A.’s case. According to
CSW Moeller, mother was not in compliance with her case plan objectives of completing
a substance abuse program and random drug testing.
       The Department recommended that mother be denied family reunification services
based on her failure to reunify with Ar., John, and Javon after the juvenile court sustained
allegations for domestic violence, substance abuse, and failure to provide; her concurrent
case with I. and A. based on allegations of substance abuse, physical abuse; and neglect,
and her extensive criminal history and risky behaviors related to substance abuse.
       At the June 4, 2013 adjudication hearing, mother was appointed new counsel, who
requested a continuance. Counsel represented that mother was enrolled in programs and
wanted to know whether she could drug test for the Department while in custody. The
juvenile court continued the hearing and ordered the Department to issue a supplemental
report addressing the parents’ progress in programs and to investigate mother’s ability to
drug test while in custody.
       In an addendum report dated August 5, 2013, the Department reported that mother
telephoned CSW Moeller on a weekly basis with an update on her progress in programs.
Mother stated that she was enrolled in parenting classes, drug and alcohol treatment, 12-
step meetings with a sponsor, and counseling. The Department was in the process of



                                              5
verifying mother’s participation in those programs and her ability to drug test while in
custody.
       In a last minute information for the court filed on August 5, 2013, the
Department’s social worker reported that she had spoken with Officer Graham from
mother’s detention facility about mother’s progress in programs. Officer Graham stated
that mother was enrolled in parenting and life skills classes as well as narcotics
anonymous meetings but that she had been discharged from these programs on June 26,
2013, due to inappropriate behavior. Officer Graham did not have any additional
information concerning the reasons for mother’s discharge.
Adjudication hearing
       At the August 5, 2013 adjudication hearing, the juvenile court took judicial notice
of the previously sustained petitions and admitted into evidence the amended petition in
the instant case; the Department’s jurisdiction and disposition report and its attachments,
which included the April 30, 2013 detention report; the August 5, 2013 addendum report;
and the August 5, 2013 last minute information for the court.
       Mother’s counsel noted that there was a discrepancy between what mother had
reported about her participation in programs and the information in the Department’s
most recent report. Counsel said she was ready to proceed with the adjudication hearing
and that she wished to call CSW Moeller as a witness to testify but had been informed
that Moeller no longer worked for the Department. The juvenile court found Moeller was
unavailable and proceeded with the hearing.
       Mother testified that she was enrolled in programs and had spoken with CSW
Moeller on a weekly basis concerning her progress. Mother further stated that CSW
Moeller had been emailed a certificate of completion for a 180-hour parenting and life
skills program she completed on June 19. Mother denied being discharged from her
programs for inappropriate behavior and stated that she was currently enrolled in
programs for narcotics and alcoholics anonymous, anger management, and life skills.
Mother admitted that she had not completed any programs before her current
incarceration.


                                              6
       Father testified and denied ingesting cocaine or any other drug. When asked about
his failure to appear for drug testing, father said he was unaware that he was required to
test for drugs. Father also denied engaging in domestic violence but admitted that he had
been convicted of inflicting corporal injury on a former girlfriend.
       After hearing argument from the parties, the juvenile court found to be true the
allegations of the petition under section 300, subdivision (b) that (1) mother placed
Samuel in a detrimental and endangering situation by committing the crime of second
degree commercial burglary while the child was in her care and supervision; (2) father’s
positive toxicology screen for cocaine and illicit drug use endangered Samuel and placed
him at risk of harm; (3) father’s criminal conviction for inflicting corporal injury on a
spouse or cohabitant while father’s child was present endangered Samuel and placed him
at risk of harm; (4) siblings I. and A. are current dependents of the juvenile court because
of their parents’ substance abuse and that mother was not in compliance with the case
plan which included completing a substance abuse program as to those children, and that
siblings Ar., John, and Javon were prior dependents of the juvenile court because of
domestic violence, substance abuse, failure to obtain medical care, and an unsanitary
home and that mother’s failure to comply with court orders resulted in the termination of
her parental rights; and (5) mother has a history of driving under the influence of alcohol
or drugs and a recent unresolved history of drug and alcohol use and is a recent abuser of
alcohol, rendering her incapable of providing regular care and supervision and placing
Samuel at risk of harm. The juvenile court also found true the allegations under section
300, subdivision (j) mother’s noncompliance with her case plan as to siblings I. and A.,
who were current dependents of the juvenile court, and the termination of mother’s
parental rights with respect to Ar., John, and Javon, placed Samuel at risk of harm.
       The juvenile court amended the allegations of the June 4, 2013 petition to be
consistent with its findings and sustained the petition as amended. The court then
declared Samuel a dependent of the court and ordered him removed from the parents’
custody. The court accorded father family reunification services but denied services to
mother, addressing her as follows:


                                              7
               “I’m going to deny mother’s family reunification services today.
       This court has given the mother many chances. We had a very long time in
       April. This court was extremely clear with you, Ma’am, as to what you
       needed to do and why you needed to do it, and you did not do it. And the
       court actually believes that you have not made reasonable efforts by clear
       and convincing efforts. I am talking to you that you have not made
       reasonable efforts to address the problems that led you to the removal of
       your children. Before you were incarcerated, you missed tests. You
       stopped going to drug program. The only programs you’ve ever gone to
       was when you were court-ordered or incarcerated. I’ve never seen you do
       anything on your own. And when you were court-ordered, it’s not
       consistent. You had four no shows. Before you ended up being
       incarcerated and you committed a crime again. That shows me that you are
       not listening to the programs. And you are again putting your one-week-
       old baby at risk of harm. I hope you do your programs, but at this point, it
       is not the obligation of the Department to help you or for us to spend
       government funds on reunification. It is up to you. So if you want to do it,
       please do it.”

       When mother’s counsel asked the statutory basis for denying mother reunification
services, the juvenile court responded that it was doing so pursuant to section 361.5,
subdivisions (b)(10), (11), and (13).
       This appeal followed.
                                        DISCUSSION
I. Standard of review
       We review the juvenile’s court’s jurisdictional and dispositional orders under the
substantial evidence standard. (In re David M. (2005) 134 Cal. App. 4th 822, 828;
Kimberly R. v. Superior Court (2002) 96 Cal. App. 4th 1067, 1078.) Under this standard,
we review the record to determine whether there is any reasonable, credible, and solid
evidence to support the juvenile court’s conclusions, resolve all conflicts in the evidence,
and make all reasonable inferences from the evidence in support of the court’s orders. (In
re Savannah M. (2005) 131 Cal. App. 4th 1387, 1393.)
II. Jurisdictional challenge




                                             8
       Mother contends there was insufficient evidence to support the court’s
jurisdictional findings under section 300, subdivisions (b) and (j)5 with regard to siblings
I., A., Ar., John, and Javon because the Department failed to offer into evidence any
portion of the siblings’ case files other than the prior sustained petitions. She argues
there was no evidence to show that mother’s parental rights were terminated as to any
children or that she failed to comply with any prior court orders.
       The Department’s April 30, 2013 detention report, May 31, 2013 addendum
report, and June 4, 2013 jurisdiction/disposition report describe in detail mother’s prior
dependency court history. The reports state that mother’s parental rights were terminated
as to siblings Ar., John, and Javon, who were removed from her care due in part to
mother’s substance abuse, and that those children were subsequently adopted. The
reports also state that siblings I. and A. were current dependents of the juvenile court in
part because of mother’s substance abuse. The May 31, 2013 report states that mother
was receiving reunification services as to I. and A., but she was not in compliance with
her case plan. The June 4, 2013 jurisdiction disposition report includes a summary of a
conversation between the Department’s dependency investigator in the instant case and
CSW Moeller, the social worker assigned to I. and A.’s case. According to Moeller,
mother had not complied with her case plan objectives of completing a substance abuse
treatment program and random drug testing and Moeller therefore intended to
recommend termination of mother’s reunification services.

5       The subdivision (b) and (j) allegations sustained by the juvenile court that is the
subject of mother’s jurisdictional challenge both state: “The child, Samuel[’s] siblings I.
[] and A. [] are current dependents of the juvenile court due to the parent’s substance
abuse, leaving the children alone for two days and physical abuse. Mother is not in
compliance with the current case plan including completing a substance abuse program as
to these children. Further, the child Samuel[’s] biological siblings Armuntre [], John [],
and Javon [] were prior dependents of the juvenile court due to the parents’ domestic
violence, substance abuse, failure to obtain medical care and an unsanitary home. Mother
failed to comply with the court orders and her parental rights were terminated. Such
conduct on the part of the child’s mother endangers the child’s physical health and safety
and places the child at risk of physical harm, damage and failure to protect.”


                                              9
       The foregoing reports are substantial evidence that at the time of the adjudication
hearing in this case, siblings I. and A. were dependents of the juvenile court as the result
of mother’s substance abuse, that mother was not in compliance with her case plan as to
those children, and that mother’s parental rights had been terminated as to siblings Ar.,
John, and Javon, after she failed to reunify with them. (In re Jasmine C. (1999) 70
Cal. App. 4th 71, 74-76, 77.) Mother never objected to the admission of these reports into
evidence and waived any argument that they do not constitute admissible evidence. (§
355, subd. (b); Cal. Rules of Court, rule 5.684(c).)
III. Denial of reunification services
       Substantial evidence also supports the juvenile court’s order denying mother
reunification services under section 361.5, subdivisions (b)(10) and (b)(11).
       Under section 361.5, subdivision (b)(10), the court may deny reunification
services to a parent if reunification services have previously been terminated for any of
the child’s siblings or half-siblings due to the parent’s failure to reunify with them, and
the parent has subsequently failed to make a reasonable attempt to remedy the problems
that led to the sibling’s or half-sibling’s removal.
       Section 361.5, subdivision (b)(11) permits the juvenile court to deny services if the
court finds evidence “[t]hat the parental rights of a parent over any sibling or half sibling
of the child had been permanently severed” and the “parent has not subsequently made a
reasonable effort to treat the problems that led to removal of the sibling or half sibling.”
       Reunification services may be denied to a parent under section 361.5, subdivision
(b)(13) when the court finds, by clear and convincing evidence, “[t]hat the parent or
guardian of the child has a history of extensive, abusive, and chronic use of drugs or
alcohol and has resisted prior court-ordered treatment for this problem during a three-year
period immediately prior to the filing of the petition that brought the child to the court’s
attention, or has failed or refused to comply with a program of drug or alcohol treatment
described in the case plan required by Section 358.1 on at least two prior occasions, even
though the programs identified were available and accessible.”



                                              10
       The same evidence that supports the juvenile court’s jurisdictional findings as to
mother’s history with siblings Ar., John, Javon, I. and A. also supports the juvenile
court’s denial of reunification services under section 361.5, subdivisions (b)(10), (11),
and (13). (In re Jasmine C., supra, 70 Cal.App.4th at pp. 74, 77.) The Department’s
social worker’s reports were substantial evidence that mother’s parental rights were
terminated as to Ar., John, and Javon after she failed to reunify with them; that I. and A.
were current dependents of the juvenile court as the result of mother’s substance abuse;
and that mother failed to comply with her case plan requirements as to those children for
random drug testing and completion of a substance abuse program.
       In addition, there was undisputed evidence that mother had a history of drug and
alcohol abuse, including multiple convictions for driving under the influence, and that she
had a positive drug test for PCP in 2012. There was also evidence that mother resisted
prior court ordered treatment by failing to comply with her case plan requirements for I.
and A. for random drug testing and completion of a substance abuse program. Mother
admitted during her testimony at the adjudication hearing that she never completed any
court ordered alcohol program.
       Substantial evidence supports the juvenile court’s conclusion that mother’s
circumstances came within subdivisions (b)(10), (11), and (13) of section 361.5. The
juvenile court did not abuse its discretion by denying mother reunification services. (In
re Jasmine C., supra, 70 Cal.App.4th at p. 76.)
                                     DISPOSITION
       The orders establishing juvenile court jurisdiction over Samuel, removing him
from mother’s custody, and denying mother reunification services are affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                  ____________________________, J.
                                                  CHAVEZ

We concur:



                                             11
__________________________, P. J.
BOREN



__________________________, J.*
FERNS




________________________________________________________________________
* Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.




                                        12